Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 5, 7 and 11 are objected to because of the following informalities:  
Claim 3, line 2, “the retaining element are” should be -- the retaining element is--.
Claim 5, line 3, “can be moved” should be -- is moved--.
Claim 7, line 3, “they slide” should be -- the retaining element slides--.
Claim 11, line 5, “which retaining element” should be -- the retaining element--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "or the like" (“flap-like”; “slide-like”) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “shortly before” in claim 11 is a relative term which renders the claim indefinite. The term “shortly before” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Lines 10-11 recite, “the retaining element is moved into the inactive position and shortly before complete separation of the workpiece part by the saw blade is moved into the active position.”  It is not clear how much time is defined by “shortly”.  Rather, the retaining element appears to move into the active position once the retaining element has passed over the edge of the workpiece. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firth (U.S. Publication 2010/0282039)
In regards to claim 1, Firth discloses a sawing device (cutting unit 10), in particular for separating long workpiece parts, comprising a saw blade (9) and a retaining device (guide 107) for separated workpiece parts, wherein the retaining device (107) has a retaining element (107), at least on a side of the saw blade (9) facing the workpiece part that is to be separated, which retaining element (107) is arranged ahead of the saw blade (9) in a machining direction (fig. 4a) of the workpiece (e.g. 103) and movably in such a way that the retaining element is movable from an inactive position above the workpiece (e.g. fig. 4b; resting on the workpiece) into an active position (e.g. a guard position) which reaches ahead of a front end of the workpiece (e.g. when the front end of the workpiece passes the retaining device 107 during cutting).
In regards to claim 3, Firth discloses wherein the retaining element (107) is pivotably arranged on the sawing device (at 111) in such a way that the retaining element can be pivoted from an inactive position resting on the surface of the workpiece (fig. 4b) into an active position reaching ahead of the front end (after the front edge of the workpiece passes the element 107 during cutting) of the workpiece (103).  
In regards to claim 4, Firth discloses wherein the retaining element (107) can be automatically moved into the active position shortly before the saw blade (9) reaches the front end of the workpiece (103; after the front end of the workpiece passes the retaining element, it will no longer be biased into an angle position).  
In regards to claim 5, Firth discloses the retaining element (107) can be moved between the inactive and active positions by means of cylinder arrangements (cylindrical shafts 111).  
In regards to claim 6, Firth discloses the retaining element (107) is designed to be flap-like or slide-like.  
In regards to claim 7, Firth discloses the retaining element has a sliding surface (tapered surfaces) by means of which they slide along the workpiece surface in their inactive position during sawing of the workpiece (on top of the workpiece).  
In regards to claim 8, Firth discloses wherein the sliding surface (the tapered sides are a large radius convex surface) is a convex surface.  
In regards to claim 9, Firth discloses a machining apparatus (2) for wood, metal, plastics or glass materials comprising a sawing device (cutting unit 10) according to claim 1.  
In regards to claim 11, Firth discloses a method  for separating workpiece parts, in particular long workpiece parts, using a sawing device which comprises a saw blade (9) and a retaining device (107), the retaining device having a retaining element (107), at least on a side of the saw blade (9) facing the workpiece part (103) that is to be separated, which retaining element (107) is arranged ahead of the saw blade (9) (fig. 4) in the machining direction (15) of the workpiece (14) and movably in such a way that the retaining element is movable from an inactive position above -5-the workpiece (103; fig. 4b; resting on the workpiece) into an active position (e.g. a guard position) which reaches ahead of the front end (14.2) of the workpiece (103), wherein, before the start of a sawing process, the retaining element (107) is moved into the inactive position (riding on the workpiece) and, shortly before complete separation of the workpiece part (after the front edge has passes 107) by the saw blade (9), is moved into the active position (unbiased position).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Firth (U.S. Publication 2010/0282039)
In regards to claim 2, Firth discloses the claimed invention except wherein the retaining device (107) has a retaining element on both sides of the saw blade (9).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have added a second retaining device 107 on the opposite side of the blade, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Firth (U.S. Publication 2010/0282039).  In regards to claim 10, Firth discloses the claimed invention except that wherein the machining apparatus is part of a CNC machining center.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have automated the machining apparatus of Firth, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724